UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: December 3, 2010 Maine & Maritimes Corporation (Exact name of registrant as specified in its charter) ME 333-103749 30-0155348 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) PO Box 789 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01. Changes in Registrant’s Certifying Accountant On December 2, 2010, Maine & Maritimes Corporation (the “Company”) appointed Ernst & Young as its new independent registered public accounting firm as approved by the Company’s Audit Committee.As previously reported on a Form 8-K dated October 28, 2010, Caturano and Company, Inc. resigned as the Company’s independent registered public accounting firm. Prior to December 2, 2010, the Company did not consult with Ernst & Young regarding (1) the application of accounting principles to a specified transaction, (2) the type of audit opinion that might be rendered on the Company’s financial statements, (3) the provisions of written or oral advice that would be an important factor considered by the Company in reaching a decision as to an accounting, auditing or financial reporting issues, or (4) any matter that was the subject of a disagreement between the Company and its predecessor auditor as described in Item 304(a)(21)(iv) or a reportable event as described in Item 304(a)(1)(v) of Regulation S-K. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 3, 2010 MAINE & MARITIMES CORPORATION By:/s/ Brent M. Boyles Brent M. Boyles President and CEO
